Citation Nr: 1730340	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  05-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for service-connected complicated migraine headaches with intermittent right-sided face and upper extremity numbness, status post left cortical infarct.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1975 to July 1978 and from January 1983 to August 1999.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2004 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (the RO). 

This matter has an extensive procedural history which the Board addressed in its most recent February 2013 Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected complicated migraine headaches with intermittent right sided face and upper extremity numbness are currently evaluated as 30 percent disabling pursuant to Diagnostic Code 8100.  38 C.F.R. § 4.124a. 

Under this Diagnostic Code, a 30 percent disability evaluation is assigned where there are characteristic prostrating attacks occurring on average once a month over the last several months.  For the schedular maximum 50 percent disability evaluation, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Pursuant to the Board's February 2013 Remand, the Veteran was afforded a March 2015 VA examination to determine the severity of his service-connected migraines.  At that examination, the examiner reported that the Veteran did prostrating attacks once a month, and did not have very prostrating and prolonged attacks or migraine/non-migraine pain productive of severe economic inadaptability.  The examiner also concluded that the Veteran's headaches did not impact his ability to work.

In a June 2017 VA Form 646, the Veteran's representative stated that the Veteran's migraine disorder has continued to get worse, resulting in numbness, pain, and blurred vision.  The representative asserted that the Veteran experienced incapacitating headaches several times per week, which resulted in severe economic inadaptability.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, the Veteran's representative has clearly asserted a worsening of the Veteran's migraine disorder, and as a result, the Board finds that a new VA examination is necessary.

As the results of this new VA examination will be highly probative to the determination of the Veteran's claim for TDIU, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Lastly, the record indicates that the Veteran may be receiving treatment at a VA medical center.  However, the most recent VA treatment records are from April 2015.  As a result, any updated VA treatment records should be associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any updated VA treatment records with the file.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected migraine disorder.  The examiner is requested to review all pertinent records associated with the record, including lay statements.

The examiner(s) should discuss the functional impact that the Veteran's service-connected disability has in an occupational or work-place setting.  The claims folder is to be made available to the examiner to review.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3. After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




